           Case:4:19-cv-01290-YGR
          Case    20-15394, 01/14/2021, ID: 11964707,
                                     Document         DktEntry:
                                               117 Filed        28, Page
                                                         01/14/21    Page11ofof11




                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                           JAN 14 2021
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
BETHANY MENDEZ; et al.,                             No.   20-15394

                   Plaintiffs-Appellants,           D.C. No. 4:19-cv-01290-YGR
                                                    Northern District of California,
  v.                                                Oakland

CALIFORNIA TEACHERS                                 ORDER
ASSOCIATION; et al.,

                   Defendants-Appellees.

         Appellees’ request (included in the status report at Docket Entry No. 21) to

reset the briefing schedule is granted.

         The stay of appellate proceedings is lifted.

         The transcript is now due February 16, 2021.

         The opening brief is due March 29, 2021. The answering brief is due April

28, 2021. The optional reply brief is due within 21 days after service of the

answering brief.

         The Clerk will provide a copy of this order to the court reporter at the district

court.

                                                    FOR THE COURT:
                                                    MOLLY C. DWYER
                                                    CLERK OF COURT

                                                    By: Sofia Salazar-Rubio
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7
SSR/Pro Mo
